                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 ZURICH AMERICAN INSURANCE
 COMPANY,

                                 Plaintiff,                  1:18-CV-932

 v.

 COVIL CORPORATION, et al.,

                              Defendants.


      ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE

       Before the Court is the May 13, 2020 Joint Motion to Dismiss with Prejudice

submitted by Covil Corporation and Sentry Insurance a Mutual Company. Upon

consideration thereof and for good cause shown,

       IT IS HEREBY ORDERED that the Parties’ Joint Motion to Dismiss with

Prejudice is GRANTED, and all claims between Covil and Sentry in the above-captioned

action shall be dismissed with prejudice. Each party shall bear its own costs.

       This 27th day of May, 2020.



                                   __________________________________
                                    UNITED STATES DISTRICT JUDGE




      Case 1:18-cv-00932-CCE-LPA Document 313 Filed 05/27/20 Page 1 of 1
